UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6362


DARRYL BOYD ADKINS,

                       Plaintiff – Appellant,

           v.

C/O   MCDONALD; C/O   WHITE,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03169-F)


Submitted:   July 21, 2016                   Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Boyd Adkins, Appellant Pro Se.   Vanessa N. Totten,
Assistant  Attorney General, Raleigh, North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl   Boyd   Adkins    appeals   the   district    court’s   order

granting Defendants’ summary judgment motion in his 42 U.S.C.

§ 1983 (2012) action.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        Adkins v. McDonald, No. 5:14-ct-03169-F

(E.D.N.C.   Feb.   23,   2016).     We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    2